     Case: 3:19-cv-01570-JJH Doc #: 13 Filed: 09/25/19 1 of 2. PageID #: 47




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


Michael L. Harpel,

                                  Plaintiff,                     Case No. 3:19-cv-1570
                -vs-

                                                                 CASE MANAGEMENT
                                                                 CONFERENCE ORDER
Bison Transport, Inc., et al.


                                Defendants.


1.       The case management conference was conducted on September 23, 2019.

2.       After consultation with the parties and counsel, the Court determined that this case

will proceed on the standard track.

3.       Deadline for amending pleadings and adding parties: October 30, 2019.

4.       Discovery:

         a.     Rule 26(a) disclosures: October 25, 2019.

         b.     Fact Discovery:           Liability – June 1, 2020
                                          Damages – July 1, 2020

         c.     Expert discovery: Proponent’s expert disclosures and reports: February 1, 2020
                                  Rebuttal expert disclosures and report: March 15, 2020

5.       Telephone status hearing: January 8, 2020 at 10:00 a.m. The Court will initiate the phone call.

6.       Discovery disputes: No motion relating to discovery may be filed unless the parties, as

required by Local Rule 37.1, have undertaken in good faith to resolve discovery disputes, and, if
     Case: 3:19-cv-01570-JJH Doc #: 13 Filed: 09/25/19 2 of 2. PageID #: 48




unable to do so, have contacted the court with a request for judicial resolution. Counsel may notify

the court of a request to resolve a discovery dispute by telephone, e-mail, fax or other informal means.

7.       Inadvertent Disclosure: Pursuant to Evidence Rule 502(d), an inadvertent disclosure of a

communication or information covered by the attorney-client privilege or work-product protection

made in connection with this litigation shall not constitute a waiver of that privilege or protection in

this or any other federal or state proceeding.

8.       The parties have agreed upon a method for conducting discovery of electronically-stored

information.

9.       Without leave of Court, no discovery material shall be filed, except as necessary to support

dispositive motions.

10.      Dispositive motions: to be determined

11.      Initial settlement conference or mediation:    to be determined.



         IT IS SO ORDERED.

                                                         s/ Jeffrey J. Helmick
                                                        United States District Judge
